             Case 1:18-vv-00930-UNJ Document 27 Filed 08/28/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-930V
                                       Filed: June 10, 2019
                                          UNPUBLISHED


    DONNA CARMICHAEL,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 28, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as a result
of an influenza (“flu”) vaccine administered to her on October 17, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 17, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.


1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:18-vv-00930-UNJ Document 27 Filed 08/28/19 Page 2 of 2



Specifically, respondent states that “petitioner has satisfied the criteria set forth in
Vaccine Injury Table and the Qualifications and Aids to Interpretation.” Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master




                                               2
